IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF VIRGINIA
Roanoke Division

MOUNTAIN VALLEY PIPELINE, LLC,
Plaintiff,
CASE NO.: 7:19cv679

Vv.

4.31 ACRES OF LAND, OWNED BY JAMES T.
CHANDLER AND KATHY E. CHANDLER, ET AL.,

Defendants.

DEFENDANTS’ RULE 26(a)(3) PRETRIAL DISCLOSURE
OF EXHIBITS AND WITNESSES

NOW COME the Defendants, James T. and Kathy E. Chandler, by counsel, and for their
disclosures of lists of witnesses to be called at trial, and exhibits for trial, pursuant to Rule
26(a)(3), state as follows:

I. Witnesses the Defendants Expect to Call at Trial:

a. Dennis W. Gruelle, MAI, SRA
APPRAISAL CONSULTATION GROUP
5511 Princess Anne Road, Suite 202
Virginia Beach, VA 23462
(757) 497-1229

Mr. Gruelle is expected to testify pursuant to his Rule 26(a)(2) expert disclosure,
including facts, data, opinions and conclusions contained in his report, attached thereto as
“Exhibit A,” and any supplements thereto; as well as in the discovery responses propounded by

the Defendants which relate to Mr. Gruelle’s expected testimony or the information he

considered.
b. Dr. James T. Chandler
10890 Green Hollow Drive
Bent Mountain, Virginia 24059
Dr. Chandler is expected to testify regarding the history of the subject property, its past,
present and planned future uses; MVP’s taking of the subject property; any impacts to the subject
property resulting from MVP’s taking; and other information and opinions which have been
previously disclosed to the Plaintiff in discovery, and/or to which he testified during his
deposition, taken June 18, 2020.
C. Mrs. Kathy E. Chandler
10890 Green Hollow Drive
Bent Mountain, Virginia 24059
Mrs. Chandler is expected to testify regarding the history of the subject property, its past,
present and planned future uses; MVP’s taking of the subject property; any impacts to the subject
property resulting from MVP’s taking; and other information and opinions which have been
previously disclosed to the Plaintiff in discovery, and/or to which she testified during her

deposition, taken June 18, 2020.

d. Mountain Valley Pipeline, LLC
By and through its designees pursuant to Fed. R. Civ. P. 30(b)(6)

The Defendants anticipate offering testimony into the record from the deposition of
Mountain Valley Pipeline, LLC, by and through its designees, which deposition was taken on
June 17, 2020. The Defendants will designate portions of the deposition testimony in accordance
with the Court’s Pre-trial Scheduling Order (ECF No. 1).

Il. Witnesses the Defendants May Call Should the Need Arise

None at this time.
Il. Exhibits the Defendants Expect to Use at Trial

The Defendants, James T. and Kathy E. Chandler, expect to use and introduce the
following exhibits at trial:

1. Appraisal Report of Dennis W. Gruelle, MAI, SRA, dated April 22, 2020, or any
charts, graphs, photographs or illustrations contained therein (“Gruelle Report”).

Ds Qualifications of Dennis W. Gruelle, MAI, SRA and explanation of designations
(Page 41 of Gruelle Report).

BE List of Cases Gruelle has testified in 2013 — 2019 (pages 380 — 388 of Gruelle
Report).

4. Aerial Views of Subject Property from Gruelle Report (Pages 42 — 43 of Gruelle
Report).

oy Photographs of Subject Property from Gruelle Report (Pages 45 — 49 of Gruelle
Report).

6. Executive Summary of Gruelle Appraisal and Chandler Property (Page | of
Gruelle Report).

7. Site Description summary from Gruelle Report (Page 11 of Gruelle Report).

8. Description of the Improvements Summary from Gruelle Report (Page 12 of
Gruelle Report).

a, Before Sale Comparable 1 summary (Page 19 of Gruelle Report).

10. Before Sale Comparable 2 summary (Page 20 of Gruelle Report).

11. Before Sale Comparable 3 summary (Page 21 of Gruelle Report).

12. Summary of Sales Data chart — Before Land (Page 22 of Gruelle Report).

13. Land Sales Adjustment Grid — Before (Page 24 of Gruelle Report).
14. Before Value — Land Only (Page 24 of Gruelle Report).

15. | Cost Approach Summary chart (Page 25 of Gruelle Report).

16. After Sale Comparable 1 summary (Page 32 of Gruelle Report).

17. After Sale Comparable 2 summary (Page 33 of Gruelle Report).

18. Summary of After Land Sales grid (Page 34 of Gruelle Report).

19. Value Conclusion — Land — After Taking (Page 35 of Gruelle Report).

20. Land Sales Adjustment Grid — After (Page 36 of Gruelle Report).

21. Before Value Summary Grid (Page 37 of Gruelle Report).

22. After Value chart (Page 37 of Gruelle Report).

23. | Comparable Sales Map (Page 44 of Gruelle Report).

24, Study Sale — Pipeline — Sale/Resale summary (Page 75 of Gruelle Report).

25. Paired Sales data contained in Gruelle Report (Pages 77 — 85 of Gruelle Report).

26. Study Sale — 4219 Falling View Lane, Hanover County, VA (Page 86 of Gruelle
Report).

27. Detrimental Conditions — Impacts — Marked Study Fauquier County (Page 87 of
Gruelle Report).

28.  Reids Crossing, Suffolk, VA — Paired Sales Study (Page 89 of Gruelle Report).

29. Alignment Sheets showing Chandler property, produced by Plaintiff in discovery,

including sheets marked MVPVA 005053, 005062, 005063, 005064, 005101.

30.

31,

32.

33.

Erosion & Sediment Control Plans (MVPVA 008571-008574).
Complaint, as amended, and all attachments thereto.
Google Aerial or Other Similar Imagery of the Subject Property.

Roanoke County GIS Map and Aerial Photographs for the Subject Property.
34, Photographs of the subject property produced in discovery by either party.

35. Photographs of MVP construction available on public internet sites and in news
reports.

36. Construction Timeline — Tract VA-RO-061, dated October 29, 2019 (MVPVA
005095).

37. Construction Timeline — Tract VA-RO-060, dated October 29, 2019 (MVPVA
005056).

38. | Photographs of above-ground structures to be installed on the Chandler property
(MVPVA 008572, 008580 and 008581).

39. Construction Expected Equipment and Quantities - VA-RO-060 and VA-RO-061
(MVPVA 008573-008579).

40. Publically available imagery of the subject property.

41. Any non-objectionable exhibit of the Plaintiff.

42. Any exhibit(s) for cross-examination, rebuttal or impeachment purposes as trial
developments necessitate.

IV. Exhibits the Defendants May Use Should the Need Arise

1. Appraisal Report by Jared L. Schweitzer and Samuel B. Long, MVP_0013350-

0013468.
2. Thompson Valuation & Consulting Invoices (MVPVA 008582-008590).
BL Construction Timeline Tract VA-RO-060 — May 8, 2020 (MVPVA 007884).

4. Construction Timeline Tract VA-RO-061 — May 8, 2020 (MVPVA 007885).
Respectfully submitted,

JAMES T. CHANDLER
KATHY E. CHANDLER

/s/
Stephen J. Clarke (VA Bar #: 72835)
Blake A. Willis (VA Bar # 93854)
WALDO & LYLE, P.C.
301 West Freemason Street
Norfolk, VA 23510
Telephone: (757) 622-5812
Facsimile: (757) 622-5815
sjc@waldoandlyle.com
baw@waldoandlyle.com

CERTIFICATE OF SERVICE

The undersigned hereby certifies that true and exact copies of the foregoing Defendants’
Rule 26(a)(3) Pretrial Disclosure of Exhibits and Witnesses were served on this 24" day of
August, 2020, via the CM/ECF system, which will send electronic notice to the following:

Wade W. Massie, Esquire
Seth M. Land, Esquire
PENN, STUART & ESKRIDGE

P. O. Box 2288
Abingdon, VA 24212

/s/
Stephen J. Clarke (VA Bar #: 72835)
Blake A. Willis (VA Bar #: 93854)
WALDO & LYLE, P.C.
301 West Freemason Street
Norfolk, VA 23510
Telephone: (757) 622-5812
Facsimile: (757) 622-5815
sjc@waldoandlyle.com
baw@waldoandlyle.com
